DETAILED ACTION
This first non-final action is in response to applicants’ preliminary amendment filed on 05/14/2021. Claims 2-19 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings filed on 12/28/2020 are accepted.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/09/2021, 12/09/2021, and 03/31/2022 have been placed in the application file, and the information referred therein has been considered as to the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Parent Patent No. 9,251,518 B2
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4, 5, 9, 12, 13, 18, and 20 of parent U.S. Patent No. 9,251,518 B2 (common inventors and assignee) in view of prior art Samovar et al. (US 20070276944 A1, hereinafter Samovar).  Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application Claims 2-19 are an obvious variation of Claims 1, 4, 5, 9, 12, 13, 18, and 20 of parent U.S. Patent No. 9,251,518 B2 in view of the prior art reference Samovar.  All the elements of Claims 2-19 of the instant application are found within the scope of Claims 1, 4, 5, 9, 12, 13, 18, and 20 of parent U.S. Patent No. 9,251,518 B2 except for the features of “database”, “server”, “if the ticket selected by the first user is not eligible for forwarding, notify the first user via a first communication that the ticket selected by the first user cannot be forwarded to the second user” and “invalidate the first code“.
However, the analogous prior art Samovar does disclose a “database (e.g. Samovar databases [0080])”, “server (e.g. Samovar servers [0077])”, “if the ticket selected by the first user is not eligible for forwarding, notify the first user via a first communication that the ticket selected by the first user cannot be forwarded to the second user (e.g. Samovar “Thus, if the purchaser attempts to transfer a ticket via the system (as similarly described below), the system detects such an attempt, informs the purchaser that such a transfer is not permitted, and will not process such a transfer” [0040]) and “invalidate the first code (e.g. Samovar “the cancellation of the Sender's ticket can be performed by storing a cancellation or invalidation indication in system database in association with the unique code associated with the original ticket, or by removing a reference to the Sender's ticket in the system database” [0068]; [0089]; [0103])”.
It would have been an obvious modification to the claimed invention of parent U.S. Patent No. 9,251,518 B2 to include these features (as taught by Samovar) for the purpose to verify that those attending such events are not known to be potential safety or security risks and to better prevent scalpers or other ticket resellers from purchasing tickets for resale (Samovar [0009]; [0028]).  
Therefore, the invention as specified in the instant application claims are not patentably distinct from the claims of parent U.S. Patent No. 9,251,518 B2 in view of the prior art teachings of Samovar.
Parent Patent No. 10,366,373 B1
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-40 of parent U.S. Patent No. 10,366,373 B1 (common inventors and assignee).  Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims 2-19 are to be found in the parent patent claims 1-40.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are more specific.  Thus, the invention of claims 1-40 of the patent is in effect a “species” of the “generic” invention of the instant application claims 2-19.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim Objections
Claims 6 and 16 are objected to because of the following informalities:
Claim 6 recites two periods “..” at the end of the claim which should be corrected;
Claim 16 is identical to Claim 15.  Applicants are advised that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 lines 25-32 recite “forward the ticket… generate a second code… forward the second code with the ticket” which is unclear and indefinite because the sequence of steps makes it impossible to “forward the second code with the ticket” since line 25 already recites “forward the ticket” prior to generating the second code.  Line 27 recites “generate a second code” which is after “forward the ticket” is performed in line 25, and therefore line 32 “forward the second code with the ticket” cannot be accomplished since the ticket has already been forwarded (line 25) before the second code is generated (line 27).
Claim 8 lines 29-33 recite “forward the ticket… generate a second code… forward the second code to the second user with the ticket” which is unclear and indefinite because the sequence of steps makes it impossible to “forward the second code… with the ticket” since line 29 already recites “forward the ticket” prior to generating the second code.  Line 31 recites “generate a second code” which is after “forward the ticket” is performed in line 29, and therefore lines 32-33 “forward the second code to the second user with the ticket” cannot be accomplished since the ticket has already been forwarded (line 29) before the second code is generated (line 31).
Claim 14 lines 16-18 recite “forward the ticket… generate a second code… forward the second code to the second user with the ticket” which is unclear and indefinite because the sequence of steps makes it impossible to “forward the second code… with the ticket” since line 16 already recites “forward the ticket” prior to generating the second code.  Line 17 recites “generate a second code” which is after “forward the ticket” is performed in line 16, and therefore line 18 “forward the second code to the second user with the ticket” cannot be accomplished since the ticket has already been forwarded (line 16) before the second code is generated (line 17).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samovar et al. (US 20070276944 A1, hereinafter Samovar).
As to Claim 2:
Samovar discloses a networked ticketing system for verifying a ticket for an event (e.g. Samovar “The system is optionally integrated into an overall ticket inventory management system, which can track each purchase and sale, as well as the identities of the seller and the buyer, prices paid, quantities ordered, and delivery information. Information regarding the foregoing can be stored in the system database and accessed as needed to perform the processing described herein. The inventory system also provides for customer service-based locking of seats, reissuing of tickets, and the transfer of seats between the secondary and primary market” [0059]; [0060]; [0066]-[0081]), comprising:
a database including records that contain identifier codes associated with a plurality tickets (e.g. Samovar system’s database that includes ticket data [0066] ticket identifier codes [0073]; “one or more ticket databases accessible by the ticketing system can include ticket information records for tickets, including barcode information, event name, event date, seat identifier, ticket holder name or other identifier of a current ticket holder, names or other identifiers of past holders of the ticket, ticket purchaser name or other identifier of most recent ticket purchaser, names or other identifiers of past purchasers of the ticket, a ticket valid/invalid indicator, and an indicator that as to whether the ticket has been used” [0080]);
a computing device including one or more processors (e.g. Samovar computers including CPUs [0024]);
a tangible non-transitory computer readable memory (e.g. Samovar program code and process data, memory, including one or more of volatile memory [0024]); and
a first networkable server including instructions (e.g. Samovar ticketing system includes ticketing servers, account manager servers [0077]; [0092]; [0100]; [0104]), stored in the tangible non-transitory computer readable memory, that when executed by the computing device, are configured to:
provide a user interface for display via a first user terminal to a first user (e.g. Samovar users access the ticket processor ticketing system using respective terminals [0078]), the user interface including a list of the plurality tickets that are currently available for use at the event (e.g. Samovar “a purchaser purchases tickets (e.g., event tickets for a sporting event, concert, movie, play, fair, etc.) via one or more ticket channels, such as via a Web site associated with the ticket distribution system, via a kiosk, via a box office, or other ticket channel. The purchaser provides, via the corresponding channel, the names and/or other identification associated with the individuals who are going to use the tickets. Optionally, the purchaser can specifically assign a given ticket (e.g., a ticket for a specified reserved seat) to a specific named/identified individual, or the purchaser can allow the ticket distribution system to automatically allocate purchased tickets to corresponding named individuals” [0028]; “An example system allows a user who has previously obtained one or more tickets directly or indirectly from another seller to selectively post or offer those tickets for sale over an electronic system… The tickets are posted on a Web site host by the system or optionally on another system. Potential buyers can then access the networked system via a client terminal to view information, such as price and/or seat location, related to tickets posted for sale by this or other sellers, and to selectively make ticket purchases via the system” [0049]; [0088]), and wherein:
the ticket from the plurality of tickets comprise a first code (e.g. Samovar “verifies the accuracy of a unique code or number assigned to each ticket. For example, the code can be a unique 12 or 16 digit barcode number. The verification can be performed by comparing the code of the ticket being sold to codes stored in the system's database or a database connected with the system. This unique code can be used by the seller to post the ticket for sale” [0066]; [0087]), and the first code is configured for authenticating the ticket upon access to the event (e.g. Samovar “if the ticket contains coded (e.g., encrypted) identification data, an electronic scanner system (e.g., a bar code scanner, a magnetic card reader, and/or a camera) reads the encoded/encrypted data from the ticket, decodes (e.g., decrypts either directly or via another system) the identification data, and displays the decoded/decrypted identification data to the gate keeper via a display. The gate keeper can then compare (e.g., manually) the displayed decrypted identification information with that provided by the ticket holder, and decide whether they match” [0044]; [0047]; “information that can be used to gain access to the event, such as a code that can be used to gain admission” [0048]);
select, by the first user, the ticket from the plurality of tickets to be forwarded to a second user (e.g. Samovar “the purchaser of the tickets and/or an individual associated with a purchased ticket can transfer (e.g., sell or transfer ownership as a present) a purchased ticket to another individual. For example, the transfer can be performed via a web site associated with the ticket distribution system. The web site operator could then, optionally, allow the transfer of such tickets to other individuals” [0039]; [0040]; [0048]; [0049]);
determine if the ticket selected by the first user is eligible to be forwarded (e.g. Samovar “if a scalper purchases multiple tickets with the intent of reselling the tickets, the purchaser will be prevented from reselling or otherwise transferring at least one ticket… if the purchaser attempts to transfer a ticket via the system (as similarly described below), the system detects such an attempt, informs the purchaser that such a transfer is not permitted, and will not process such a transfer” [0040]; [0042]);
if the ticket selected by the first user is not eligible for forwarding (e.g. Samovar [0040]; [0042]), notify the first user via a first communication that the ticket selected by the first user cannot be forwarded to the second user (e.g. Samovar “if the purchaser attempts to transfer a ticket via the system (as similarly described below), the system detects such an attempt, informs the purchaser that such a transfer is not permitted, and will not process such a transfer” [0040]; [0056]; [0057]);
if the ticket selected by the first user is eligible for forwarding (e.g. Samovar allowed transfer of such tickets to other individuals [0039]):
forward the ticket selected by the first user to the second user (e.g. Samovar “As similarly described above, ticket holders (the "Sender") can electronically transfer a ticket to another person (the "Recipient"). This can be done by the Sender providing to the system identifying information relating to the ticket and the Recipient's email address, user id, password, or other information identifying the Recipient. The Sender, or the system, then communicates to the Recipient that the Sender is trying to, or is forwarding a ticket, including associated admission rights or authorizations, to the Recipient. The communication can include a system-generated new ticket to the Recipient with a barcode identifier” [0048]),
generate a second code, different from the first code (e.g. Samovar system generates new ticket with a barcode identifier [0048]; generate unique ticket barcode [0087]; [0101]),
invalidate the first code, whereby the first user having the ticket with the first code would not be allowed to enter in the event using the first code (e.g. Samovar “The system can then cancel the ticket held by the Sender either (a) when the Sender instructs the system to transfer the ticket or (b) when the Recipient retrieves the new ticket from either the communication or from another retrieval place where he retrieves it” [0048]; “the cancellation of the Sender's ticket can be performed by storing a cancellation or invalidation indication in system database in association with the unique code associated with the original ticket, or by removing a reference to the Sender's ticket in the system database.  Then, if the Sender or someone else attempts to use the Sender's ticket, the ticket can be scanned via a scanner at the point of attempted use… the ticket can be identified or characterized as invalid and/or cancelled, and… the terminal operator can read the characterization and deny the holder of the Sender's ticket the corresponding ticket service, such as admission to a particular event for which the ticket was issued” [0068]), and
forward the second code with the ticket (e.g. Samovar communicate a system-generated new ticket to the Recipient with a barcode identifier [0048]; “system cancels the seller's tickets and will issue new tickets (e.g., electronic or physical) to the buyer with the buyer name and/or other ticket user identification data provided thereon (e.g., a driver license number or other identifier, in encrypted and/or unencrypted form, in human readable and/or machine readable form)” [0049]; “The system can deliver, or trigger the delivery of the tickets to the buyer” [0052]); and
verify the second code upon ingress to the event to confirm that the ticket is authentic (e.g. Samovar “FIG. 4 illustrates an example process executed upon presentation of an event ticket at the event venue. At state 402 a ticket holder presents a ticket to a gate keeper (e.g., a human ticket taker, an electronic turnstile, etc.). Data stored on the ticket is scanned by a scanner. For example, the ticket can have a ticket identifier and a ticket holder identifier printed thereon in human readable and/or machine readable format, in encrypted or in unencrypted form” [0111]; “At state 412, a determination is made as to whether the ticket holder identification information from the ticket, the identification information from the identification document, and the ticket holder identifier from the database match. If there is a match, the process proceeds to state 414, and an admission authorization message is transmitted to the gate keeper terminal and the ticket holder is admitted to the event… the turnstile/access control barrier is coupled to the system which provides the command to allow the ticket holder to enter. If there is not a match, the process proceeds to state 416, and an admission denial message is transmitted to the gate keeper terminal and the ticket holder is refused admittance to the event” [0114]).
As to Claim 3:
Samovar discloses the networked ticketing system for verifying the ticket for the event as recited in claim 2, wherein the second code further indicates that the ticket forwarded to the second user is a result of resale operation (e.g. Samovar “The system can maintain a database record of the full history of the ticket, including the original ticket issuance and ticket transfers for a seat at a given event and optionally evaluate the history to determine if the ticket has been purchased at some point in time by a ticket scalper and/or to determine if there is a potential security risk” [0060]; “The system can be accessed by a person so that that person can verify via data retrieved from the system database, whether a ticket, or physical, electronic or other manifestation of a ticket, is still valid for a corresponding ticketed item or event, or whether that ticket (or physical, electronic or other manifestation thereof) has been cancelled or is otherwise no longer valid” [0067]; “The code can then be compared by the system with information stored in the system database, the ticket can be identified or characterized as invalid and/or cancelled, and the characterization can be transmitted to the terminal” [0068]; “one or more ticket databases accessible by the ticketing system can include ticket information records for tickets, including barcode information, event name, event date, seat identifier, ticket holder name or other identifier of a current ticket holder, names or other identifiers of past holders of the ticket, ticket purchaser name or other identifier of most recent ticket purchaser, names or other identifiers of past purchasers of the ticket, a ticket valid/invalid indicator, and an indicator that as to whether the ticket has been used” [0080]; [0087]; [0117]).
As to Claim 4:
Samovar discloses the networked ticketing system for verifying the ticket for the event as recited in claim 2, further configured to provide and store an invalidation indication in the database to inhibit use of the ticket (e.g. Samovar “the cancellation of the Sender's ticket can be performed by storing a cancellation or invalidation indication in system database in association with the unique code associated with the original ticket… The code can then be compared by the system with information stored in the system database, the ticket can be identified or characterized as invalid and/or cancelled” [0068]; “one or more ticket databases accessible by the ticketing system can include ticket information records for tickets, including barcode information, event name, event date, seat identifier, ticket holder name or other identifier of a current ticket holder, names or other identifiers of past holders of the ticket, ticket purchaser name or other identifier of most recent ticket purchaser, names or other identifiers of past purchasers of the ticket, a ticket valid/invalid indicator, and an indicator that as to whether the ticket has been used” [0080]; “An invalidation indicator is stored in association with the barcode information in the ticketing system database, as well as in a database associated with the access management system 122A” [0089]; [0103]).
As to Claim 5:
Samovar discloses the networked ticketing system for verifying the ticket for the event as recited in claim 2, further comprising:
a sale posting control configured to accept an instruction from the first user to post the ticket for sale to other users accessing a networked computer resource, wherein other users, different from the first user, submit purchase requests for the ticket via the networked computer resource (e.g. Samovar “An example system allows a user who has previously obtained one or more tickets directly or indirectly from another seller to selectively post or offer those tickets for sale over an electronic system. Optionally, the system provides the seller over a computer network an electronic form displayed via a web page… The tickets are posted on a Web site host by the system or optionally on another system. Potential buyers can then access the networked system via a client terminal to view information, such as price and/or seat location, related to tickets posted for sale by this or other sellers, and to selectively make ticket purchases via the system” [0049]; [0050]-[0053]; buyers can make purchase requests [0055]).
As to Claim 6:
Samovar discloses the networked ticketing system for verifying the ticket for the event as recited in claim 2, further comprising:
determining that the first user has returned the ticket; and at least partly in response to determining that the first user has returned the ticket, issuing a credit to the first user (e.g. Samovar “Optionally, payment for the purchase of the ticket to the seller is not remitted to the seller until the seller returns the seller's original ticket to the system or system operator” [0051]; “The system can divide up a payment made by a buyer or a seller and remit parts of it to different parties or different accounts, in situations which may include, but not be limited to, the sale, refund, reversal or return of a ticket or the postponement or cancellation of a Ticketed Item/Event” [0063]).


As to Claim 7:
Samovar discloses the networked ticketing system for verifying the ticket for the event as recited in claim 2, further comprising:
storing in the database information regarding issuance of the first code to the first user and issuance of the second code to the second user for a seat at the event (e.g. Samovar “The system can maintain a database record of the full history of the ticket, including the original ticket issuance and ticket transfers for a seat at a given event and optionally evaluate the history to determine if the ticket has been purchased at some point in time by a ticket scalper and/or to determine if there is a potential security risk (e.g., that a hooligan, pickpocket, terrorist, etc. has possibly acquired the ticket). The ticket history can enable the detection of the use of counterfeit tickets for the seat and can aid venue staff members to resolve conflicts with respect to two or more users both holding tickets for the same seat at the same event. For example, if the ticket history indicates that a presenting user was the last purchaser or recipient of the ticket (e.g., where the presenting user provided identification information verifying the presenting user's identity), then that presenting user can be granted use of the seat for the event” [0060]; “Similarly, one or more ticket databases accessible by the ticketing system can include ticket information records for tickets, including barcode information, event name, event date, seat identifier, ticket holder name or other identifier of a current ticket holder, names or other identifiers of past holders of the ticket, ticket purchaser name or other identifier of most recent ticket purchaser, names or other identifiers of past purchasers of the ticket, a ticket valid/invalid indicator, and an indicator that as to whether the ticket has been used” [0080]; “By way of example, the ticket issuer ticketing system 120A generates ticket barcodes and/or human readable data. Optionally, each event/seat/print-count combination is associated with a unique barcode. A print count is the number of times tickets for an individual seat location that has been issued. Optionally, a ticket is also associated with a ticket holder whose name and/or other identification information is provided on the ticket in barcode, magnetic, solid state memory, and/or human readable format” [0087]).
As to Claim 8:
Samovar discloses a ticketing system for verifying a ticket for an event (e.g. Samovar “The system is optionally integrated into an overall ticket inventory management system, which can track each purchase and sale, as well as the identities of the seller and the buyer, prices paid, quantities ordered, and delivery information. Information regarding the foregoing can be stored in the system database and accessed as needed to perform the processing described herein. The inventory system also provides for customer service-based locking of seats, reissuing of tickets, and the transfer of seats between the secondary and primary market” [0059]; [0060]; ticketing system [0066]-[0081]), comprising:
a database of information on tickets previously sold to users that are being offered for resale by the users, the database including at least seating and price information for a first ticket of a first user, and being stored in non-transitory tangible computer media, the first ticket being a physical ticket (e.g. Samovar “the ticket can be a physically issued ticket” [0035]; “An example system allows a user who has previously obtained one or more tickets directly or indirectly from another seller to selectively post or offer those tickets for sale over an electronic system… The tickets are posted on a Web site host by the system or optionally on another system. Potential buyers can then access the networked system via a client terminal to view information, such as price and/or seat location, related to tickets posted for sale by this or other sellers, and to selectively make ticket purchases via the system” [0049]; system’s database that includes ticket data [0066] ticket identifier codes [0073]; “one or more ticket databases accessible by the ticketing system can include ticket information records for tickets, including barcode information, event name, event date, seat identifier, ticket holder name or other identifier of a current ticket holder, names or other identifiers of past holders of the ticket, ticket purchaser name or other identifier of most recent ticket purchaser, names or other identifiers of past purchasers of the ticket, a ticket valid/invalid indicator, and an indicator that as to whether the ticket has been used” [0080]; [0105]);
a search engine configured to receive a search request transmitted over a network from a terminal associated with a second user and to selectively transmit to the terminal associated with second user information retrieved from the database, including at least seating and price information for the ticket (e.g. Samovar “At state 302, a ticket request for an event is received from a user (e.g., from a user terminal or ticket kiosk) at a ticketing system. The ticket request can be for seats at a selected price level or for the best available seats. At state 304, the ticketing system locates available tickets meeting the user's request and transmits information regarding the tickets (e.g., the price, section, row, and seat) for display to the user (e.g., to the user's terminal or a ticket kiosk being used by the user). The user can elect to proceed with the purchase of the offered tickets, abandon the ticket request, or request a new selection of tickets” [0105]); and
one or more non-transitory tangible computer readable memories (e.g. Samovar program code and process data, memory, including one or more of volatile memory [0024]) and one or more processors with at least computer instructions (e.g. Samovar computers including CPUs [0024]), stored in the one or more non-transitory tangible computer readable memories that, when executed by the one or more processors, is configured to:
provide a user interface for display with a first user terminal to the first user (e.g. Samovar users access the ticket processor ticketing system using respective terminals [0078]), the user interface including a list of the tickets that are currently available for use at the event (e.g. Samovar “a purchaser purchases tickets (e.g., event tickets for a sporting event, concert, movie, play, fair, etc.) via one or more ticket channels, such as via a Web site associated with the ticket distribution system, via a kiosk, via a box office, or other ticket channel. The purchaser provides, via the corresponding channel, the names and/or other identification associated with the individuals who are going to use the tickets. Optionally, the purchaser can specifically assign a given ticket (e.g., a ticket for a specified reserved seat) to a specific named/identified individual, or the purchaser can allow the ticket distribution system to automatically allocate purchased tickets to corresponding named individuals” [0028]; “An example system allows a user who has previously obtained one or more tickets directly or indirectly from another seller to selectively post or offer those tickets for sale over an electronic system… The tickets are posted on a Web site host by the system or optionally on another system. Potential buyers can then access the networked system via a client terminal to view information, such as price and/or seat location, related to tickets posted for sale by this or other sellers, and to selectively make ticket purchases via the system” [0049]; [0088]), and wherein:
the ticket from the list of the tickets comprise a first code (e.g. Samovar “verifies the accuracy of a unique code or number assigned to each ticket. For example, the code can be a unique 12 or 16 digit barcode number. The verification can be performed by comparing the code of the ticket being sold to codes stored in the system's database or a database connected with the system. This unique code can be used by the seller to post the ticket for sale” [0066]; [0087]), and
the first code is used to authenticate the ticket and allow access to the event (e.g. Samovar “if the ticket contains coded (e.g., encrypted) identification data, an electronic scanner system (e.g., a bar code scanner, a magnetic card reader, and/or a camera) reads the encoded/encrypted data from the ticket, decodes (e.g., decrypts either directly or via another system) the identification data, and displays the decoded/decrypted identification data to the gate keeper via a display. The gate keeper can then compare (e.g., manually) the displayed decrypted identification information with that provided by the ticket holder, and decide whether they match” [0044]; [0047]; “information that can be used to gain access to the event, such as a code that can be used to gain admission” [0048]);
select, by the first user, the ticket from the list of the tickets to be forwarded to the second user (e.g. Samovar “the purchaser of the tickets and/or an individual associated with a purchased ticket can transfer (e.g., sell or transfer ownership as a present) a purchased ticket to another individual. For example, the transfer can be performed via a web site associated with the ticket distribution system. The web site operator could then, optionally, allow the transfer of such tickets to other individuals” [0039]; [0040]; [0048]; [0049]);
determine if the ticket selected by the first user is eligible to be forwarded (e.g. Samovar “if a scalper purchases multiple tickets with the intent of reselling the tickets, the purchaser will be prevented from reselling or otherwise transferring at least one ticket… if the purchaser attempts to transfer a ticket via the system (as similarly described below), the system detects such an attempt, informs the purchaser that such a transfer is not permitted, and will not process such a transfer” [0040]; [0042]);
if the ticket selected by the first user is not eligible for forwarding (e.g. Samovar [0040]; [0042]), notify the first user via a first communication that the ticket selected by the first user cannot be forwarded to the second user (e.g. Samovar “if the purchaser attempts to transfer a ticket via the system (as similarly described below), the system detects such an attempt, informs the purchaser that such a transfer is not permitted, and will not process such a transfer” [0040]; [0056]; [0057]);
if the ticket selected by the first user is eligible for forwarding (e.g. Samovar allowed transfer of such tickets to other individuals [0039]):
forward the ticket selected by the first user to the second user (e.g. Samovar “As similarly described above, ticket holders (the "Sender") can electronically transfer a ticket to another person (the "Recipient"). This can be done by the Sender providing to the system identifying information relating to the ticket and the Recipient's email address, user id, password, or other information identifying the Recipient. The Sender, or the system, then communicates to the Recipient that the Sender is trying to, or is forwarding a ticket, including associated admission rights or authorizations, to the Recipient. The communication can include a system-generated new ticket to the Recipient with a barcode identifier” [0048]),
generate a second code, different from the first code (e.g. Samovar system generates new ticket with a barcode identifier [0048]; generate unique ticket barcode [0087]; [0101]),
forward the second code to the second user with the ticket (e.g. Samovar communicate a system-generated new ticket to the Recipient with a barcode identifier [0048]; “system cancels the seller's tickets and will issue new tickets (e.g., electronic or physical) to the buyer with the buyer name and/or other ticket user identification data provided thereon (e.g., a driver license number or other identifier, in encrypted and/or unencrypted form, in human readable and/or machine readable form)” [0049]; “The system can deliver, or trigger the delivery of the tickets to the buyer” [0052]), and
invalidate the first code so that the first user having the ticket with the first code is not authorized to enter in the event (e.g. Samovar “The system can then cancel the ticket held by the Sender either (a) when the Sender instructs the system to transfer the ticket or (b) when the Recipient retrieves the new ticket from either the communication or from another retrieval place where he retrieves it” [0048]; “the cancellation of the Sender's ticket can be performed by storing a cancellation or invalidation indication in system database in association with the unique code associated with the original ticket, or by removing a reference to the Sender's ticket in the system database.  Then, if the Sender or someone else attempts to use the Sender's ticket, the ticket can be scanned via a scanner at the point of attempted use… the ticket can be identified or characterized as invalid and/or cancelled, and… the terminal operator can read the characterization and deny the holder of the Sender's ticket the corresponding ticket service, such as admission to a particular event for which the ticket was issued” [0068]); and
verify the second code with the ticket at ingress to the event, wherein the verifying of the second code indicates that the ticket forwarded to the second user is authentic (e.g. Samovar “FIG. 4 illustrates an example process executed upon presentation of an event ticket at the event venue. At state 402 a ticket holder presents a ticket to a gate keeper (e.g., a human ticket taker, an electronic turnstile, etc.). Data stored on the ticket is scanned by a scanner. For example, the ticket can have a ticket identifier and a ticket holder identifier printed thereon in human readable and/or machine readable format, in encrypted or in unencrypted form” [0111]; “At state 412, a determination is made as to whether the ticket holder identification information from the ticket, the identification information from the identification document, and the ticket holder identifier from the database match. If there is a match, the process proceeds to state 414, and an admission authorization message is transmitted to the gate keeper terminal and the ticket holder is admitted to the event… the turnstile/access control barrier is coupled to the system which provides the command to allow the ticket holder to enter. If there is not a match, the process proceeds to state 416, and an admission denial message is transmitted to the gate keeper terminal and the ticket holder is refused admittance to the event” [0114]).
As to Claim 9:
Samovar discloses the ticketing system for verifying the ticket for the event as recited in claim 8, wherein the second code further indicates that the ticket forwarded to the second user is associated with resale (e.g. Samovar “The system can maintain a database record of the full history of the ticket, including the original ticket issuance and ticket transfers for a seat at a given event and optionally evaluate the history to determine if the ticket has been purchased at some point in time by a ticket scalper and/or to determine if there is a potential security risk” [0060]; “The system can be accessed by a person so that that person can verify via data retrieved from the system database, whether a ticket, or physical, electronic or other manifestation of a ticket, is still valid for a corresponding ticketed item or event, or whether that ticket (or physical, electronic or other manifestation thereof) has been cancelled or is otherwise no longer valid” [0067]; “The code can then be compared by the system with information stored in the system database, the ticket can be identified or characterized as invalid and/or cancelled, and the characterization can be transmitted to the terminal” [0068]; “one or more ticket databases accessible by the ticketing system can include ticket information records for tickets, including barcode information, event name, event date, seat identifier, ticket holder name or other identifier of a current ticket holder, names or other identifiers of past holders of the ticket, ticket purchaser name or other identifier of most recent ticket purchaser, names or other identifiers of past purchasers of the ticket, a ticket valid/invalid indicator, and an indicator that as to whether the ticket has been used” [0080]; [0087]; [0117]).
As to Claim 10:
Samovar discloses the ticketing system for verifying the ticket for the event as recited in claim 8, further configured to provide and store an invalidation indication in the database associated with the ticket to inhibit use of the first code (e.g. Samovar “the cancellation of the Sender's ticket can be performed by storing a cancellation or invalidation indication in system database in association with the unique code associated with the original ticket… The code can then be compared by the system with information stored in the system database, the ticket can be identified or characterized as invalid and/or cancelled” [0068]; “one or more ticket databases accessible by the ticketing system can include ticket information records for tickets, including barcode information, event name, event date, seat identifier, ticket holder name or other identifier of a current ticket holder, names or other identifiers of past holders of the ticket, ticket purchaser name or other identifier of most recent ticket purchaser, names or other identifiers of past purchasers of the ticket, a ticket valid/invalid indicator, and an indicator that as to whether the ticket has been used” [0080]; “An invalidation indicator is stored in association with the barcode information in the ticketing system database, as well as in a database associated with the access management system 122A” [0089]; [0103]).
As to Claim 11:
Samovar discloses the ticketing system for verifying the ticket for the event as recited in claim 8, further comprising:
a sale posting control configured to accept an instruction from the first user to post the ticket for sale to other users accessing the search engine, wherein other users, different from the first user, submit purchase requests for the ticket via the search engine (e.g. Samovar “An example system allows a user who has previously obtained one or more tickets directly or indirectly from another seller to selectively post or offer those tickets for sale over an electronic system. Optionally, the system provides the seller over a computer network an electronic form displayed via a web page… The tickets are posted on a Web site host by the system or optionally on another system. Potential buyers can then access the networked system via a client terminal to view information, such as price and/or seat location, related to tickets posted for sale by this or other sellers, and to selectively make ticket purchases via the system” [0049]; [0050]-[0053]; buyers can make purchase requests [0055]).
As to Claim 12:
Samovar discloses the ticketing system for verifying the ticket for the event as recited in claim 8, further comprising:
determining that the first user has returned the first ticket; and at least partly in response to determining that the first user has returned the first ticket, issuing a credit to the first user (e.g. Samovar “Optionally, payment for the purchase of the ticket to the seller is not remitted to the seller until the seller returns the seller's original ticket to the system or system operator” [0051]; “The system can divide up a payment made by a buyer or a seller and remit parts of it to different parties or different accounts, in situations which may include, but not be limited to, the sale, refund, reversal or return of a ticket or the postponement or cancellation of a Ticketed Item/Event” [0063]).
As to Claim 13:
Samovar discloses the ticketing system for verifying the ticket for the event as recited in claim 8, further comprising:
storing in the database information regarding issuance of the ticket to the first user and issuance of the second code to the second user for a seat at the event (e.g. Samovar “The system can maintain a database record of the full history of the ticket, including the original ticket issuance and ticket transfers for a seat at a given event and optionally evaluate the history to determine if the ticket has been purchased at some point in time by a ticket scalper and/or to determine if there is a potential security risk (e.g., that a hooligan, pickpocket, terrorist, etc. has possibly acquired the ticket). The ticket history can enable the detection of the use of counterfeit tickets for the seat and can aid venue staff members to resolve conflicts with respect to two or more users both holding tickets for the same seat at the same event. For example, if the ticket history indicates that a presenting user was the last purchaser or recipient of the ticket (e.g., where the presenting user provided identification information verifying the presenting user's identity), then that presenting user can be granted use of the seat for the event” [0060]; “Similarly, one or more ticket databases accessible by the ticketing system can include ticket information records for tickets, including barcode information, event name, event date, seat identifier, ticket holder name or other identifier of a current ticket holder, names or other identifiers of past holders of the ticket, ticket purchaser name or other identifier of most recent ticket purchaser, names or other identifiers of past purchasers of the ticket, a ticket valid/invalid indicator, and an indicator that as to whether the ticket has been used” [0080]; “By way of example, the ticket issuer ticketing system 120A generates ticket barcodes and/or human readable data. Optionally, each event/seat/print-count combination is associated with a unique barcode. A print count is the number of times tickets for an individual seat location that has been issued. Optionally, a ticket is also associated with a ticket holder whose name and/or other identification information is provided on the ticket in barcode, magnetic, solid state memory, and/or human readable format” [0087]).
As to Claim 14:
Samovar discloses a computer-implemented method for verifying a ticket for an event (e.g. Samovar [Abstract]; “Methods and systems are described herein for providing secure access control to a facility using facility access tokens, such as physical or electronic tickets” [0022]), comprising:
providing a user interface for display via a first user terminal to a first user (e.g. Samovar users access the ticket processor ticketing system using respective terminals [0078]), the user interface including a list of tickets that are currently available for use at the event (e.g. Samovar “a purchaser purchases tickets (e.g., event tickets for a sporting event, concert, movie, play, fair, etc.) via one or more ticket channels, such as via a Web site associated with the ticket distribution system, via a kiosk, via a box office, or other ticket channel. The purchaser provides, via the corresponding channel, the names and/or other identification associated with the individuals who are going to use the tickets. Optionally, the purchaser can specifically assign a given ticket (e.g., a ticket for a specified reserved seat) to a specific named/identified individual, or the purchaser can allow the ticket distribution system to automatically allocate purchased tickets to corresponding named individuals” [0028]; “An example system allows a user who has previously obtained one or more tickets directly or indirectly from another seller to selectively post or offer those tickets for sale over an electronic system… The tickets are posted on a Web site host by the system or optionally on another system. Potential buyers can then access the networked system via a client terminal to view information, such as price and/or seat location, related to tickets posted for sale by this or other sellers, and to selectively make ticket purchases via the system” [0049]; [0088]), and wherein:
the ticket from the list of tickets comprise a first code (e.g. Samovar “verifies the accuracy of a unique code or number assigned to each ticket. For example, the code can be a unique 12 or 16 digit barcode number. The verification can be performed by comparing the code of the ticket being sold to codes stored in the system's database or a database connected with the system. This unique code can be used by the seller to post the ticket for sale” [0066]; [0087]), and
first code is used to authenticate the ticket and allow access to the event (e.g. Samovar “if the ticket contains coded (e.g., encrypted) identification data, an electronic scanner system (e.g., a bar code scanner, a magnetic card reader, and/or a camera) reads the encoded/encrypted data from the ticket, decodes (e.g., decrypts either directly or via another system) the identification data, and displays the decoded/decrypted identification data to the gate keeper via a display. The gate keeper can then compare (e.g., manually) the displayed decrypted identification information with that provided by the ticket holder, and decide whether they match” [0044]; [0047]; “information that can be used to gain access to the event, such as a code that can be used to gain admission” [0048]); 
selecting, by the first user, the ticket from the list of tickets to be forwarded to a second user (e.g. Samovar “the purchaser of the tickets and/or an individual associated with a purchased ticket can transfer (e.g., sell or transfer ownership as a present) a purchased ticket to another individual. For example, the transfer can be performed via a web site associated with the ticket distribution system. The web site operator could then, optionally, allow the transfer of such tickets to other individuals” [0039]; [0040]; [0048]; [0049]);
determining if the ticket selected by the first user is eligible to be forwarded (e.g. Samovar “if a scalper purchases multiple tickets with the intent of reselling the tickets, the purchaser will be prevented from reselling or otherwise transferring at least one ticket… if the purchaser attempts to transfer a ticket via the system (as similarly described below), the system detects such an attempt, informs the purchaser that such a transfer is not permitted, and will not process such a transfer” [0040]; [0042]);
if the ticket selected by the first user is not eligible for forwarding (e.g. Samovar [0040]; [0042]), notify the first user via a first communication that the ticket selected by the first user cannot be forwarded to the second user (e.g. Samovar “if the purchaser attempts to transfer a ticket via the system (as similarly described below), the system detects such an attempt, informs the purchaser that such a transfer is not permitted, and will not process such a transfer” [0040]; [0056]; [0057]);
if the ticket selected by the first user is eligible for forwarding (e.g. Samovar allowed transfer of such tickets to other individuals [0039]):
forward the ticket selected by the first user to the second user (e.g. Samovar “As similarly described above, ticket holders (the "Sender") can electronically transfer a ticket to another person (the "Recipient"). This can be done by the Sender providing to the system identifying information relating to the ticket and the Recipient's email address, user id, password, or other information identifying the Recipient. The Sender, or the system, then communicates to the Recipient that the Sender is trying to, or is forwarding a ticket, including associated admission rights or authorizations, to the Recipient. The communication can include a system-generated new ticket to the Recipient with a barcode identifier” [0048]),
generate a second code, different from the first code (e.g. Samovar system generates new ticket with a barcode identifier [0048]; generate unique ticket barcode [0087]; [0101]),
forward the second code to the second user with the ticket (e.g. Samovar communicate a system-generated new ticket to the Recipient with a barcode identifier [0048]; “system cancels the seller's tickets and will issue new tickets (e.g., electronic or physical) to the buyer with the buyer name and/or other ticket user identification data provided thereon (e.g., a driver license number or other identifier, in encrypted and/or unencrypted form, in human readable and/or machine readable form)” [0049]; “The system can deliver, or trigger the delivery of the tickets to the buyer” [0052]), and
invalidate the first code so that the first user having the ticket with the first code is not allowed to enter in the event (e.g. Samovar “The system can then cancel the ticket held by the Sender either (a) when the Sender instructs the system to transfer the ticket or (b) when the Recipient retrieves the new ticket from either the communication or from another retrieval place where he retrieves it” [0048]; “the cancellation of the Sender's ticket can be performed by storing a cancellation or invalidation indication in system database in association with the unique code associated with the original ticket, or by removing a reference to the Sender's ticket in the system database.  Then, if the Sender or someone else attempts to use the Sender's ticket, the ticket can be scanned via a scanner at the point of attempted use… the ticket can be identified or characterized as invalid and/or cancelled, and… the terminal operator can read the characterization and deny the holder of the Sender's ticket the corresponding ticket service, such as admission to a particular event for which the ticket was issued” [0068]); and
verifying the second code along with the ticket with ingress to the event, wherein the verifying of the second code indicates that the ticket forwarded to the second user is authentic (e.g. Samovar “FIG. 4 illustrates an example process executed upon presentation of an event ticket at the event venue. At state 402 a ticket holder presents a ticket to a gate keeper (e.g., a human ticket taker, an electronic turnstile, etc.). Data stored on the ticket is scanned by a scanner. For example, the ticket can have a ticket identifier and a ticket holder identifier printed thereon in human readable and/or machine readable format, in encrypted or in unencrypted form” [0111]; “At state 412, a determination is made as to whether the ticket holder identification information from the ticket, the identification information from the identification document, and the ticket holder identifier from the database match. If there is a match, the process proceeds to state 414, and an admission authorization message is transmitted to the gate keeper terminal and the ticket holder is admitted to the event… the turnstile/access control barrier is coupled to the system which provides the command to allow the ticket holder to enter. If there is not a match, the process proceeds to state 416, and an admission denial message is transmitted to the gate keeper terminal and the ticket holder is refused admittance to the event” [0114]).
As to Claim 15:
Samovar discloses the computer-implemented method for verifying the ticket for the event as recited in claim 14, wherein the second code further indicates that the ticket forwarded to the second user is a result of a resale operation (e.g. Samovar “The system can maintain a database record of the full history of the ticket, including the original ticket issuance and ticket transfers for a seat at a given event and optionally evaluate the history to determine if the ticket has been purchased at some point in time by a ticket scalper and/or to determine if there is a potential security risk” [0060]; “The system can be accessed by a person so that that person can verify via data retrieved from the system database, whether a ticket, or physical, electronic or other manifestation of a ticket, is still valid for a corresponding ticketed item or event, or whether that ticket (or physical, electronic or other manifestation thereof) has been cancelled or is otherwise no longer valid” [0067]; “The code can then be compared by the system with information stored in the system database, the ticket can be identified or characterized as invalid and/or cancelled, and the characterization can be transmitted to the terminal” [0068]; “one or more ticket databases accessible by the ticketing system can include ticket information records for tickets, including barcode information, event name, event date, seat identifier, ticket holder name or other identifier of a current ticket holder, names or other identifiers of past holders of the ticket, ticket purchaser name or other identifier of most recent ticket purchaser, names or other identifiers of past purchasers of the ticket, a ticket valid/invalid indicator, and an indicator that as to whether the ticket has been used” [0080]; [0087]; [0117]).
As to Claim 16:
Samovar discloses the computer-implemented method for verifying the ticket for the event as recited in claim 14, wherein the second code further indicates that the ticket forwarded to the second user is a result of a resale operation (e.g. Samovar “The system can maintain a database record of the full history of the ticket, including the original ticket issuance and ticket transfers for a seat at a given event and optionally evaluate the history to determine if the ticket has been purchased at some point in time by a ticket scalper and/or to determine if there is a potential security risk” [0060]; “The system can be accessed by a person so that that person can verify via data retrieved from the system database, whether a ticket, or physical, electronic or other manifestation of a ticket, is still valid for a corresponding ticketed item or event, or whether that ticket (or physical, electronic or other manifestation thereof) has been cancelled or is otherwise no longer valid” [0067]; “The code can then be compared by the system with information stored in the system database, the ticket can be identified or characterized as invalid and/or cancelled, and the characterization can be transmitted to the terminal” [0068]; “one or more ticket databases accessible by the ticketing system can include ticket information records for tickets, including barcode information, event name, event date, seat identifier, ticket holder name or other identifier of a current ticket holder, names or other identifiers of past holders of the ticket, ticket purchaser name or other identifier of most recent ticket purchaser, names or other identifiers of past purchasers of the ticket, a ticket valid/invalid indicator, and an indicator that as to whether the ticket has been used” [0080]; [0087]; [0117]).
As to Claim 17:
Samovar discloses the computer-implemented method for verifying the ticket for the event as recited in claim 14, further comprising:
accepting an instruction from the first user to post the ticket for sale to other users, wherein other users, different from the first user, submit purchase requests for the ticket (e.g. Samovar “An example system allows a user who has previously obtained one or more tickets directly or indirectly from another seller to selectively post or offer those tickets for sale over an electronic system. Optionally, the system provides the seller over a computer network an electronic form displayed via a web page… The tickets are posted on a Web site host by the system or optionally on another system. Potential buyers can then access the networked system via a client terminal to view information, such as price and/or seat location, related to tickets posted for sale by this or other sellers, and to selectively make ticket purchases via the system” [0049]; [0050]-[0053]; buyers can make purchase requests [0055]).
As to Claim 18:
Samovar discloses the computer-implemented method for verifying the ticket for the event as recited in claim 14, further comprising:
determining that the first user has returned the ticket; and at least partly in response to determining that the first user has returned the ticket, issuing a credit to the first user (e.g. Samovar “Optionally, payment for the purchase of the ticket to the seller is not remitted to the seller until the seller returns the seller's original ticket to the system or system operator” [0051]; “The system can divide up a payment made by a buyer or a seller and remit parts of it to different parties or different accounts, in situations which may include, but not be limited to, the sale, refund, reversal or return of a ticket or the postponement or cancellation of a Ticketed Item/Event” [0063]).
As to Claim 19:
Samovar discloses the computer-implemented method for verifying the ticket for the event as recited in claim 14, further comprising:
storing in the database information regarding issuance of the ticket to the first user and the issuance of the ticket to the second user for a seat at the event (e.g. Samovar “The system can maintain a database record of the full history of the ticket, including the original ticket issuance and ticket transfers for a seat at a given event and optionally evaluate the history to determine if the ticket has been purchased at some point in time by a ticket scalper and/or to determine if there is a potential security risk (e.g., that a hooligan, pickpocket, terrorist, etc. has possibly acquired the ticket). The ticket history can enable the detection of the use of counterfeit tickets for the seat and can aid venue staff members to resolve conflicts with respect to two or more users both holding tickets for the same seat at the same event. For example, if the ticket history indicates that a presenting user was the last purchaser or recipient of the ticket (e.g., where the presenting user provided identification information verifying the presenting user's identity), then that presenting user can be granted use of the seat for the event” [0060]; “Similarly, one or more ticket databases accessible by the ticketing system can include ticket information records for tickets, including barcode information, event name, event date, seat identifier, ticket holder name or other identifier of a current ticket holder, names or other identifiers of past holders of the ticket, ticket purchaser name or other identifier of most recent ticket purchaser, names or other identifiers of past purchasers of the ticket, a ticket valid/invalid indicator, and an indicator that as to whether the ticket has been used” [0080]; “By way of example, the ticket issuer ticketing system 120A generates ticket barcodes and/or human readable data. Optionally, each event/seat/print-count combination is associated with a unique barcode. A print count is the number of times tickets for an individual seat location that has been issued. Optionally, a ticket is also associated with a ticket holder whose name and/or other identification information is provided on the ticket in barcode, magnetic, solid state memory, and/or human readable format” [0087]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Marti et al. (US 8510138 B2) is cited for a verification system that uses barcode data and associated information to determine barcode validity.
Gathman et al. (US 20030069827 A1) is cited for a system for an electronic ticket exchange system which maintains a database for ownership.
Rogel et al. (US 20130159026 A1) is cited for a digital ticketing system that responds to request for reissuing tickets to other users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

06.10.2022